Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following claimed features are not found within the drawings
means of clipping of claim 1
lower flaps of claim 2
Therefore, said feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
“means of clipping” found in claim 1 combines the word “means” with the function of “clipping”. A return to the specification repeats the phrase “means of clipping” but does not provide structure for accomplishing the claimed function.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the second to last line of the claim is recited “three inlet channels which is joined”. However as the inlet channels are plural –are—should replace “is”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “means of clipping” was attempted to be interpreted under 112f above, however the specifcation does not provide written description of the structure for accomplishing the claimed function.
Further claim 1 includes “three inlet channels which is joined… to the upper side of the vertical evaporation device”. However as shown in figure 2 the inlet channels 4a are positioned at a side of the device. There is no support for how an element can be joined to an element to which it is not proximate.
Claims 2-6 are rejected for their dependency to a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “means of clipping” was attempted to be interpreted under 112f above, however the specification does not provide description of the structure for accomplishing the claimed function. Therefor the scope of the term is undefined within the claim, rendering the claim indefinite.
Claim 2 recites “the next cycle” which lacks antecedent basis.
Claim 3 recites “pressed beforehand” however the scope of the phrase is unclear. The phrase appears to relate to the time of which the tube coil is installed; however it is unclear 
Claim 4 recites “the demoulding” which lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated, as best understood, by Sanuki et al (US 6,860,111).
Regarding claim 1, Sanuki discloses a vertical evaporation device comprising:
an evaporator made of a vertical panel with a grid (grid formed by dividers 56 and 57) and flanges folded on the four sides thereof (perimeter of the grid) joined to a refrigeration tube coil (11) on the rear portion thereof, wherein
the evaporator and the refrigeration tube coil both being embedded in a support framework (12), and
the support framework (12b, 29) has a water distributor by means of a hydraulic system with three inlet channels (19a) which are joined to the vertical evaporation device.
Regarding claim 2, 
a channel (17) intended for the inlet of water into the vertical evaporation device,
lower flaps(12C) intended to slow down the water speed,
a second channel (18) intended to distribute the water in the grid of dividers, and
a third channel (16) intended for the inlet of new water for the next cycle.
Regarding claim 3, Sanuki discloses the refrigeration tube coil (11) is pressed beforehand in order to favor thermal transmission. The coil is pressed in before operation in order to provide cooling for ice making. Further regarding the term “pressed”; with respect to the product-by-process limitation, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the method of pressing does not impart structure distinct from the prior art. MPEP 2113. 
Regarding claim 4, Sanuki discloses the grid of dividers (56 and 57) is tilted (figure 14) in order to favour the sliding of the plate when performing the demoulding.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanuki et al (US 6,860,111).
Regarding claim 5, Sanuki discloses the support framework (12b and 29) is made of a series of ends, but is silent concerning bolts and plastic. However examiner takes official notice that plastic and bolts are old and well known. It would have been obvious to have utilized plastic for its low cost and corrosion resistance, as well as bolts for their high strength and ability to be removed for reasons such as maintenance.
Regarding claim 6, Sanuki disclose the panel of the evaporator is made of copper (4:64), but lacks a nickel coating. However examiner takes official notice that nickel coatings are old and well known. It would have been obvious to one of ordinary skill of the art to have provided Sanuki with a nickel coating in order to reduce corrosion and increase durability.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoehne et al (US 2008/0104991) grid structure for ice maker.
Shedivy et al (US 6,681,580) evaporator structure of ice maker.
Cook (US 5,924,301) water distributor of ice maker.
Day et al (US 5,129,237) evaporator structure of ice maker.
Moore et al (US 6,076,749) plural water distributor tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.